Per Curiam.

This case has been submitted on the motion of The Columbus Blank Book Company for leave to intervene, and on the motion of the respondents to dismiss the case.
*120The motion for leave to intervene is sustained.
The relator being afforded an adequate remedyjn the ordinary course of the law, the motion to dismiss the case is sustained.

Case dismissed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Radcliff, O’Neill and Griffith, JJ., concur.
Radcliff, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.